[Cite as McBride v. Butler, 2018-Ohio-1251.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




KATELYN D. MCBRIDE,

        PLAINTIFF-APPELLANT,                             CASE NO. 3-17-20

        v.

FRANK E. BUTLER, ET AL.,                                 OPINION

        DEFENDANTS-APPELLEES.




               Appeal from Crawford County Common Pleas Court
                           Trial Court No. 15 CV 234

                                     Judgment Affirmed

                             Date of Decision: April 2, 2018



APPEARANCES:

        Kevin J. Zeiher for Appellant

        Victoria D. Barto for Appellee, State Auto Insurance Company of Ohio
Case No. 3-17-20


SHAW, J.

       {¶1} Plaintiff-Appellant, Katelyn McBride appeals the November 3, 2017

judgment of the Crawford County Court of Common Pleas granting the motion for

summary judgment filed by State Auto Insurance Company of Ohio (“State Auto”).

On appeal, Katelyn argues that the trial court erred in granting the motion for

summary judgment because a genuine issue of material fact had yet to be litigated.

                           Facts and Procedural History

       {¶2} On August 12, 2013, McBride was seated behind Frank Butler who was

operating a 2004 Artic Cat all-terrain vehicle (“ATV”) travelling between 15-20

miles per hour down Water Street in Oceola located in Crawford County, Ohio.

Butler and Katelyn were returning from Butler’s mother’s home to Butler’s home

when Butler lost control of the ATV. Butler’s wife, Christie, was operating a second

ATV travelling in the opposite direction and observed both Butler and Katelyn

being ejected from the vehicle in separate directions as Butler lost control.

According to Christie, Katelyn rolled several times with the ATV before it came to

a complete stop. Christie found an old screwdriver on the road, which she surmised

caused Butler to lose control of the ATV when he passed over it. Katelyn was

transported by life flight to a Toledo Hospital with a broken collar bone, a fractured

skull, brain swelling, and several abrasions.




                                         -2-
Case No. 3-17-20


        {¶3} On August 7, 2015, Katelyn filed a complaint for damages and a

declaratory judgment asserting personal injury and products liability related causes

of actions against Frank Butler, Jason Berecek, State Auto, and Artic Cat, Inc. 1

State Auto filed an answer and a crossclaim against Katelyn, and the other

defendants, requesting an order declaring the rights of all parties with respect to the

counts and claims, and a judgment against the defendants for any contractual

reimbursement and/or tort subrogation with respect to the amounts it may be

required to pay under any Uninsured Motorist/Underinsured Motorist coverage or

medical payment coverage.

        {¶4} On January 5, 2016, the case was transferred to inactive status due to

Butler filing a petition for Chapter 7 Bankruptcy. An Order of Discharge was issued

by the United States Bankruptcy Court on February 5, 2016, and the case was

returned to active status on the trial court’s docket.

        {¶5} On August 5, 2016, Katelyn voluntarily dismissed all claims asserted

against Artic Cat, Inc. and subsequently filed an amended complaint.

        {¶6} On June 1, 2017, State Auto filed a motion for summary judgment

contending that Katelyn assumed the inherent risks associated with the recreational




1
  The record reveals that the titled owner of the ATV was Jason Berecek, who apparently sold or gave Butler
the ATV, but had not yet transferred title. State Auto provided automobile insurance, with Uninsured
Motorist/Underinsured Motorist coverage, to Katelyn’s mother and step-father and to Katelyn as a “Family
Member” under the policy. Arctic Cat, Inc., is the manufacturer and supplier of the 2004 ARCA ATV
involved in the accident.

                                                   -3-
Case No. 3-17-20


activity of riding an ATV—specifically that the operator could lose control and the

ATV could roller over—which obviated any duty of care owed to Katelyn and

barred her claims from recovery. Katelyn filed a response maintaining that the

primary assumption of risk doctrine did not apply in this instance because a genuine

issue of fact remained as to whether Katelyn was truly engaged in a recreational

activity to invoke the doctrine when she was merely using the ATV as transportation

from one home to another on a public road.

      {¶7} On November 3, 2017, the trial court issued a judgment entry granting

State Auto’s motion for summary judgment finding no genuine issue of material

fact and concluding that State Auto was entitled to judgment as a matter of law.

      {¶8} Katelyn filed this appeal, asserting the following assignment error.

      THE TRIAL COURT COMMITTED REVERSIBLE ERROR
      WHEN IT FOUND THAT THERE IS NO GENUINE ISSUE OF
      MATERIAL FACT YET TO BE LITIGATED AND THAT
      DEFENDANTS ARE ENTITLED TO JUDGMENT AS A
      MATTER OF LAW.

      {¶9} In her sole assignment of error, Katelyn challenges the trial court’s

grant of summary judgment in favor of State Auto on the basis that she was engaged

in a recreational activity—i.e., riding an ATV—when she was injured, and thus

assumed the risk that the operator of the ATV could lose control and flip over.

According to the trial court’s ruling, Katelyn’s assumption of the risk negated any




                                        -4-
Case No. 3-17-20


duty of care owed to her by Butler while riding behind him as a passenger on the

ATV.

                                 Standard of Review

       {¶10} We review a trial court’s decision on a motion for summary judgment

de novo. Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102, 105 (1996). Thus, this

court conducts an independent review of the evidence and arguments that were

before the trial court without deference to the trial court’s decision. Brown v. Cty.

Commrs. of Scioto Cty., 87 Ohio App. 3d 704, 711 (4th Dist.1993) (citation omitted).

       {¶11} Pursuant to Civ.R. 56(C), summary judgment is appropriate only

under the following circumstances: (1) no genuine issue of material fact remains to

be litigated, (2) the moving party is entitled to judgment as a matter of law, and (3)

viewing the evidence most strongly in favor of the nonmoving party, reasonable

minds can come to but one conclusion, that conclusion being adverse to the

nonmoving party. Harless v. Willis Day Warehousing Co., 54 Ohio St. 2d 64, 66

(1978). “When seeking summary judgment on grounds that the non-moving party

cannot prove its case, the moving party bears the initial burden of informing the trial

court of the basis for the motion and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact on an essential element

of the non-moving party’s claims.” Lundeen v. Graff, 2015-Ohio-4462, ¶ 11, citing

Dresher v. Burt, 75 Ohio St. 3d 280, 293 (1996). Once the moving party meets its


                                         -5-
Case No. 3-17-20


initial burden, the nonmovant must set forth specific facts demonstrating a genuine

issue for trial. Dresher at 293.

                                    Relevant Law

       {¶12} To recover on a claim for negligence, as alleged by Katelyn, the

plaintiff must prove (1) the defendant owed the plaintiff a duty, (2) the defendant

breached that duty, and (3) the breach of the duty proximately caused the plaintiff’s

injury. Gentry v. Collins, 12th Dist. Warren No. CA2012-06-048, 2013-Ohio-63, ¶

13, citing Wellman v. E. Ohio Gas Co., 160 Ohio St. 103, 108-09 (1953). However,

the effect of raising primary assumption of the risk as a defense, if successful,

“means that the duty element of negligence is not established as a matter of law,

[preventing] the plaintiff from even making a prima facie case.” Gallagher v.

Cleveland Browns Football Co., 74 Ohio St. 3d 427, 431-32 (1996); see also,

Morgan v. Ohio Conference of the United Church of Christ, 10th Dist. Franklin No.

11AP-405, 2012-Ohio-453, ¶ 14 (“The affirmative defense of primary assumption

of the risk completely negates a negligence claim because the defendant owes no

duty to protect the plaintiff against the inherent risks of the recreational activity in

which the plaintiff engages.”). The application of primary assumption of the risk to

a particular case is a question of law. Parker v. Patrick, 12th Dist. Brown No.

CA2011-12-027, 2012-Ohio-3312, ¶ 15.




                                          -6-
Case No. 3-17-20


       {¶13} According to the Supreme Court of Ohio, “where individuals engage

in recreational or sports activities, they assume the ordinary risks of the activity and

cannot recover for any injury unless it can be shown that the other participant’s

actions were either ‘reckless’ or ‘intentional.’ ” Gentry v. Craycraft, 101 Ohio St. 3d
141, 2004-Ohio-379, ¶ 6, quoting Marchetti v. Kalish, 53 Ohio St. 3d 95 (1990),

syllabus. “This rule has its genesis in the doctrine of primary assumption of the risk

and is based on the rationale that a participant to a sporting event or recreational

activity accepts the risks associated with the sport or activity.” Pope v. Willey, 12th

Dist. Clermont No. CA2004-10-077, 2005-Ohio-4744, ¶ 8. “The doctrine relieves

persons providing or taking part in a recreational activity from any duty to eliminate

the risks that are so inherent in the activity or sport because such risks [cannot] be

eliminated.” Id. at ¶ 11, citing Collier v. Northland Swim Club, 35 Ohio App. 3d 35,

37 (10th Dist.1987). “By choosing to participate in an activity, the participant

implicitly accepts those risks.” Deutsch v. Birk, 189 Ohio App. 3d 129, 2010-Ohio-

3564, ¶ 12 (12th Dist.). The types of risks associated with the activity are those that

are foreseeable and customary risks of the sport or recreational activity. Thompson

v. McNeill, 53 Ohio St. 3d 102, 104-106 (1990).

                                       Analysis

       {¶14} On appeal, Katelyn maintains that summary judgment was

inappropriate because a question of fact remains as to whether she was engaged in


                                          -7-
Case No. 3-17-20


a “reactional activity.” Katelyn contends that, at the time she sustained her injuries,

she was simply being transported from one home to another at a reasonable speed

on a public roadway when Butler ran over the screwdriver, which apparently caused

him to lose control of the ATV. Katelyn attempts to distinguish her use of the ATV,

in this instance, from the more common recreational use on private property,

travelling over rugged terrain, where she argues the risk of the ATV rolling over can

be greater appreciated. Thus, Katelyn contends that being injured while riding an

ATV at a reasonable speed on a public roadway and running over an object left in

the roadway which caused the ATV roll over is not a risk inherent or customary to

riding an ATV.

       {¶15} In support of this contention, Katelyn relies heavily upon Pope v.

Willey, 12th Dist. Clermont No. CA2004-10-077, 2005-Ohio-4744. In Pope, the

twelve-year-old plaintiff was struck by a pick-up truck while riding as a passenger

on an ATV. The pick-up truck collided with the ATV when the driver of the ATV

attempted to cross the public roadway. The court in Pope held that “the cause of

the injury, collision with a pick-up truck on a public road, is not part of the inherent

risk that can not be eliminated in the recreational activity of ATV riding. Instead,

the risk is the same as any other motor vehicle driving on a public road and the same

standard should apply.” Id. at ¶ 13. However, the court in Pope specifically

disavowed the proposition that its holding hinged upon the fact that the plaintiff’s


                                          -8-
Case No. 3-17-20


injury occurred on a public roadway, as Katelyn is now contending. Rather, the

court in Pope stated:

         The fact that the boys in this case were on a public road when the
         injury occurred is not the primary issue. Instead, it is the nature
         of the danger that led to the injury. The cause of the injury in this
         case was not an inherent and foreseeable danger to the
         recreational activity of ATV riding. Had the accident occurred on
         the road, but as a result of the boys losing control of the ATV and
         the vehicle flipping, the recreational activity doctrine would apply
         since the cause of the injury was an inherent danger in ATV riding.
         See Paxton v. Ruff, Inc. (Jan. 12, 1998), Butler App. No. CA97-04-
         089. Instead, the injury was a result of a danger that every user
         on a public road encounters and the same standard, negligence,
         applies.

Pope at ¶ 15.

         {¶16} It certainly cannot be said that the same circumstances that led to

Katelyn’s injuries in this case—specifically, driving over a small metal object,

which may have caused Butler to lose control and roll the all-terrain vehicle—is a

danger that every user on a public road encounters so that the same standard

negligence should apply. Rather, “[l]osing control and flipping an ATV is a

foreseeable and customary risk associated with the activity of driving or riding on

an ATV.” Ochall v. McNamer, 10th Dist. Franklin No. 15AP-7722, 2016-Ohio-

8493, ¶ 46, quoting Brumage v. Green, 2d Dist. No. 2014-CA-7, 2014-Ohio-2552

at ¶ 14; see also Curtis v. Schmid, 5th Dist. Delaware No. 07 CAE 11 0065, 2008-

Ohio-5239, ¶ 56, citing Paxton v. Ruff, 12th Dist. Butler No. CA97-04-089 (Jan. 12,

1998).

                                          -9-
Case No. 3-17-20


         {¶17} We find that the rationale utilized by Second Appellate District in

Brumage v. Green to be persuasive in analyzing the issue raised by Katelyn on

appeal. 2d Dist. Champaign No. 2014-CA-7, 2014-Ohio-2552. In Brumage, the

plaintiff argued that certain factors specific to the incident, including that he was

driving the ATV on a public roadway, made the risks he faced “greater than are

customary in the recreational activity of riding ATVs” and were not so inherent to

the activity or foreseeable that he could be deemed to have assumed those risks.

Brumage at ¶ 15.2 The court in Brumage refused to address the plaintiff’s incident

specific arguments, because “flipping off an ATV and getting injured is a risk that

is inherent in the recreational activity of riding an ATV.” Id. at ¶ 16.

         {¶18} The court in Brumage further observed that, “ ‘[w]hat causes the driver

to lose control is better addressed when determining whether the driver acted

intentionally, [or] recklessly.’ ” Brumage at ¶ 16, quoting West v. Devendra, 2012-

Ohio-6092, ¶ 26; see also, Morgan v. Kent State Univ., 10 Dist. Franklin No. 15AP-

685, 2016-Ohio-3303, ¶ 22, 25. In this instance, it is undisputed by the parties that

Butler was operating the ATV in a reasonable manner, and there is no evidence in

the record to support the notion that Butler acted intentionally to injure Katelyn or

that he was recklessly operating the ATV.


2
  The Plaintiff in Brumage was injured as a result of his failure to break in time while travelling down a hill
on a public roadway when his friend, who was operating a second ATV, suddenly moved into Brumage’s
path. Brumage tried to avoid the collision with the second ATV, but lost control of his ATV and flipped it
into a fence. Brumage sustained serious injuries as result of the accident.

                                                    -10-
Case No. 3-17-20


       {¶19} In sum, we concur with reasoning set forth in Brumage based upon the

premise that “flipping off an ATV and getting injured is a risk that is inherent in the

recreational activity of riding an ATV.” Brumage at ¶ 15. For similar reasons, we

also decline to accept Katelyn’s incident specific argument and likewise conclude

that the doctrine of primary assumption of the risk bars Katelyn’s claims for

recovery. Accordingly, we conclude that the trial court did not err in granting State

Auto’s motion for summary judgment and we overrule the assignment of error.

       {¶20} Based on the foregoing, the assignment of error is overruled and

judgment of the trial court is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and PRESTON, J.J., concur.

/jlr




                                           -11-